DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electrode dressing component in claim 10 and alignment member in claims 12 and 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s disclosure as originally filed recites an electrode dressing component is a set of motor driven cutting blades, abrasives and/or buffing pads (para [0081]).  Applicant’s disclosure as originally filed recites an alignment member is a bushing, conical pin, an alignment block and/or a spring/piston (para [0082]).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auriol et al. (US 2006/0037843 A1).

Claim 1:
Auriol discloses a rivet dispenser reloading system (abstract) comprising;
a rivet receiving member (300) defining a channel (C) therein (fig. 2, para [0032]),
the rivet receiving member (300) comprising a first port (inlet at 210) communicating with the channel (C) and configured to receive rivets (R) (fig. 2, para [0036]),
and a second port (outlet at 310) communicating with the channel (C) and configured to selectively engage with a rivet dispenser (400) and introduce rivets (R) to the rivet dispenser (400) (fig. 2, para [0041]),
wherein the channel (C) extends between the first port (inlet at 210) and the second port (outlet at 310) and is configured to transport rivets (R) from the first port (inlet at 210) to the second port (outlet at 310) in a series arrangement and in a preselected orientation (fig. 3a, para [0038] and [0051]);
and a first gate (330) in communication with the second port (outlet at 310), wherein the first gate (330) is selectively positionable between a first configuration inhibiting movement of rivets (R) through the second port (outlet at 310), and a second configuration enabling movement of rivets (R) through the second port (outlet at 310) (figs. 3c-3d, para [0048], [0050]).

Claim 2:
Auriol discloses the rivet dispenser reloading system of claim 1, further comprising a second gate (210) in communication with the channel (C), the second gate (210) configured to enable movement of a single rivet in the channel (C) through the second port (outlet at 310) at one time, while inhibiting movement of additional rivets (R) in the channel (C) through the second port (outlet at 310) (figs 3a-3d, para [0039]).

Claim 3:
Auriol discloses the rivet dispenser reloading system of claim 2, wherein the second gate (210) comprises a pin (shank) configured to engage at least one of a stem region and a head region of a rivet (R) (figs. 3a-3c, para [0039]).

Claim 4:
Auriol discloses the rivet dispenser reloading system of claim 1, further comprising a second gate (210) in communication with the first port (inlet at 210), wherein the second gate (210) is selectively positionable between a first configuration inhibiting movement of rivets (R) through the first port (inlet at 210), and a second configuration enabling movement of rivets (R) through the first port (inlet at 210) (figs 3a-3d, paras [0039]).

Claim 5:
Auriol discloses the rivet dispenser reloading system of claim 1, further comprising a moveable gate (210) slidably connected to the rivet receiving member (300), the moveable gate (210) configured to enable movement of a single rivet (R) in the channel (C) through the second port (outlet at 310) at one time, while inhibiting movement of additional rivets (R) in the channel (C) through the second port (outlet at 310) (figs. 3a-3d, para [0039]).

Claim 6:
Auriol discloses the rivet dispenser reloading system of claim 5, further comprising an actuation member (211) configured to change the position of the moveable gate (210) relative to the channel (C) (figs. 3a-3d, para [0039]).

Claim 12:
Auriol discloses the rivet dispenser reloading system of claim 1, further comprising an alignment member (400) in communication with the rivet receiving member (300) and configured to facilitate alignment between the rivet receiving member (300) and a resistance spot rivet welding apparatus (figs. 1-4, para [0041]).  Examiner note: Alignment member (400) of Auriol is configured to connect, and therefor obviously align, with any routing means for the distributed parts and as such is configured to facilitate alignment between the rivet receiving member and a resistance spot.

Claim 15:
Auriol discloses the rivet dispenser reloading system of claim 1, further comprising a contact block (400) in communication with the second port (outlet at 310) and configured to engage the rivet dispenser (figs. 3a-d3, para [0041]).

Claim 16:
Auriol discloses the rivet dispenser reloading system of claim 1, further comprising a sensor (320) configured to detect an orientation of rivets (R) within the channel (C) (fig. 2, para [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Auriol as applied to claim 1 above, and further in view of Claiborne (US 1,230,563).

Claim 7:
Auriol discloses the rivet dispenser reloading system of claim 1; and, Auriol fails to disclose a gas port communicating with the channel (C).
Claiborne discloses a rivet dispenser reloading system (page 1, lines 14-17) comprising;
a rivet receiving member (14) defining a channel (17) therein (figs. 1-4, page 1, lines 50-55),
the rivet receiving member (14) comprising a first port (33) communicating with the channel (17) and configured to receive rivets (32) (figs. 1-4, page 1, lines 67-71),
and a second port (19) communicating with the channel (17) and configured to introduce rivets (32) (figs. 1-4, lines 50-55),
and, a gas port (compressed air port) configured to introduce a pressurized gas to the channel (17) and thereby urge rivets (R) to move through the channel (17) from the first port (33) to the second port (19) (figs. 1-4, page 1, lines 85-96 and page 2, lines 22-28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the rivet dispenser reloading system of Auriol by providing a gas port in communication with the Auriol channel as taught by Claiborne in order to forcibly project a rivet resting in the channel through the channel under the influence of air pressure (Claiborne, page 2, lines 22-28).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to feeding and delivering rivets for installation.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Auriol et al. (US 2006/037843 A1).

Claim 8:
Auriol discloses the rivet dispenser reloading system of claim 1, further comprising a fastener feeder (100) configured to introduce fasteners in a preselected orientation to the first port (inlet at 210).  It is evident from the discussions at paragraphs [0032] and [0054] and figure 1, that the fastener feeder (110) is configured to introduce the rivet fasteners in a preselected horizontal orientation.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, the fastener feeder of Auriol has been configured to introduce the fasteners in a horizontal orientation as required of claim 8.

Claim 9:
Auriol renders obvious the rivet dispenser reloading system of claim 8, wherein the fastener feeder comprises a vibratory bowl (100) (fig. 1, para [0032] and [0054]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being obvious over Wilcox (US 2017/0072454 A1) in view of Auriol et al. (US 2006/0037843 A1).

Claim 18:
Wilcox discloses a method for reloading rivets into a rivet dispenser used with a resistance spot rivet welding system (abstract, para [0002]), the method comprising
receiving and storing a plurality of rivets (R) in a series arrangement (a stack of rivets) within a channel (27) of a rivet receiving member (12) of a rivet dispenser reloading system (10) (figs 1-2 and 6-7, para [0016]), 
aligning a rivet dispenser (28) of a resistance spot rivet welding system (W) with the rivet receiving member (12) utilizing an alignment member (14) in communication with the resistance spot rivet welding apparatus (W) (figs. 1-7, para [0015] and [0016]); and,
introducing the plurality of rivets stored (R) in the channel (27) into the rivet dispenser (28) in series (figs. 1-7, para [0020]).
Wilcox fails to disclose a gate providing a preselected orientation of the rivets.
Auriol discloses a method for reloading rivets into a rivet dispenser used with a resistance spot rivet welding system (abstract, para [0041]), comprising;
receiving and storing a plurality of rivets (R) in a series arrangement and in a preselected orientation within a channel (C) of a rivet receiving member (200, 300) of a rivet dispenser reloading system (200, 300) (fig. 4), comprising a gate (320, 330) associated with the channel (C), wherein the gate (320, 330) is selectively positionable between a first configuration inhibiting movement of rivets (R) from the channel (C), and a second configuration enabling movement of rivets (R) from the channel (C) (figs. 3a-3d and 4, para [0039], [0040] and [0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for reloading rivets into a rivet dispenser used with a resistance spot rivet welding system of Wilcox by providing a gate system which provides a preselected orientation of the rivets as taught by Auriol in order to provide rivets one-at-a-time in the proper orientation (Auriol, para [0054]).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to rivet feeding systems.

Claim 19:
Wilcox in view of Auriol renders obvious the method of claim 18, wherein introducing the plurality of rivets (Wilcox, R) stored in the channel (Wilcox, 27) into the rivet dispenser (Wilcox, 28) comprises introducing a pressurized gas into the channel (Wilcox, 27) to urge the plurality of rivet (Wilcox, R) from the channel (Wilcox, 27) and through the gate (Auriol, 320, 330) (Wilcox, para [0020]).

Claim 20:
Wilcox in view of Auriol renders obvious the method of claim 18, wherein a rivet of the plurality of rivets (Wilcox, R) is received in the channel (Wilcox, 27) concurrently with the resistance spot rivet welding apparatus system utilizing a rivet (Wilcox, figs 2-4, para [0002], [0015] and [0018]).

Allowable Subject Matter
Claims 10-11, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10:
The prior art of record fails to disclose or fairly suggest the rivet dispenser reloading system of claim 1, further comprising an electrode dressing component, comprising a set of motor driven cutting blades, abrasives and/or buffing pads and equivalents thereof, associated with the second port of the rivet receiving member, the electrode dressing component configured to dress a resistance welding electrode of a welding gun of a resistance spot rivet welding apparatus as the rivet dispenser receives rivets from the second port.

Claim 13:
The prior art of record fails to disclose or fairly suggest the rivet dispenser reloading system of claim 12, wherein the alignment member comprises a conical pin.

Claim 14:
The prior art of record fails to disclose or fairly suggest the rivet dispenser reloading system of claim 12, further comprising a spring or piston in communication with the alignment member.

Claim 17:
The prior art of record fails to disclose or fairly suggest the rivet dispenser reloading system of claim 1, further comprising a locking pin configured to engage and secure a resistance spot rivet welding apparatus comprising the rivet dispenser to the rivet dispenser reloading system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Feldpausch et al. (US 5,964,393) discloses a rivet feed apparatus.  Blacket (GB 2569127) discloses a nose arrangement for a fastener setting tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726